Citation Nr: 1220124	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1991 to May 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Chicago, Illinois RO that found the Veteran incompetent to handle the disbursement of funds.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In January 2011, the case was remanded for additional development.  

The Board notes that it has reviewed not only the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are at the present no additional documents pertinent to this appeal in the Virtual VA system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran has schizophrenia which is service-connected and rated 100 percent.  In January 2007, the RO found him not competent to handle the disbursement of his VA funds based on evidence showing impulsiveness in the handling of his finances.  The Veteran argues that he is competent to handle his own funds.  

In January 2011, the Board noted that the critical questions to be resolved in this claim were whether the Veteran was able to curb his impulsiveness and whether he was now capable of sound judgment in his expenditures.  The Board then reviewed the claims file and found that it did not present an accurate picture of his current competency status; therefore, in order to properly address these questions, further development was needed.  In its remand instructions, the Board requested (with emphasis as noted added):
2. The RO should also arrange for a social work survey to assess the Veteran's competency level.  The survey should consist of interviews with his family (if any), fiduciary, associates/acquaintances, and staff at the retirement home where he resides to solicit their observations and opinions . . .

3. The RO should then arrange for the Veteran to be examined by a psychiatrist to determine whether he remains competent to handle disbursement of his VA funds . . .

On review of the updated record, it appears that the Veteran's interview with a VA social worker in February 2011 was conducted on the same day as his VA psychiatric examination, and that the psychiatric examination was conducted prior to his interview with the social worker.  Notably, the Board specifically requested that the VA psychiatric examination be conducted subsequent to the social work survey so that the examiner could review the Veteran's claims file in its entirety, including "the results of the development sought above," i.e., the report from the social work survey.  [The Board notes that the VA psychiatric examiner provided an addendum opinion in August 2011; however, it only states that the Veteran's claims file was reviewed, and does not include any specific discussion of the findings reported in the social work survey.]

Finally, the Board notes that the VA social worker interviewed only the Veteran for his report, and did not interview the Veteran's family members (despite the Veteran providing the contact information for his mother in his interview), fiduciary, associates/acquaintances, or any of the staff members at the retirement home where he resides (Golden Years Retirement Home in Lyons, Illinois).  The record is also silent as to any attempts to contact these individuals for interview.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders. 
Accordingly, the case is REMANDED for the following:

1. 	The RO should (as was previously requested) arrange for a social work survey to assess the Veteran's competency level.  The survey must (unless it is not possible, in which case explanation must be given) include interviews with his family (to specifically include his mother), fiduciary, associates/acquaintances, and staff at Golden Years Retirement Home in Lyons, Illinois, where he resides to solicit their observations and opinions regarding his more recent choice of acquaintances, his ability to handle the limited funds to which he does have access, and whether he continues to display impulsive behavior.  

If any individual identified above is unavailable for interview, the reason for their unavailability must be explained for the record (along with a description of the extent of the effort made to schedule the interview(s)).  

2. 	The RO should then (i.e., after the completion of the social work survey) arrange for the Veteran to be examined by a psychiatrist to determine whether he remains incompetent to handle disbursement of his VA funds.  The Veteran's claims file (to include his hearing testimony, the results of the development sought above, and the prior opinions of record) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should offer an opinion that responds to the following:

Is the Veteran competent to manage his own finances?  Specifically (in light of evidence of poor judgment in managing his finances in the past), does the Veteran still have mental impairment that renders him incapable of responsibly tending to his own financial affairs, avoiding impulsive behavior regarding finances, or resisting harmful influences in financial matters from acquaintances who may not have his best interest in mind?  The examiner must explain the rationale for all opinions given (citing to supporting clinical findings and factual data).

3. 	The RO should ensure that all development outlined above is completed (in the sequence requested), and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

